Citation Nr: 1531254	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-35 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for double vision, claimed as secondary to type 2 diabetes mellitus (diabetes).  

2.  Entitlement to service connection for a psychiatric condition, to include depression, claimed as secondary to diabetes.  

3.  Entitlement to service connection for a prostate disorder, claimed as prostate cancer, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

These claims were previously considered and denied by the RO in June 2005.  Since that time, service personnel records (SPRs) were associated with the claims file in November 2011.  The SPRs appear to be relevant official service department records that existed and had not been associated with the claims file when VA previously decided the claim in June 2005.  In fact, due in part to these records, the RO issued a rating decision in March 2014 conceding that the Veteran had visitation to the Republic of Vietnam.  Due to receipt of these service records, the Veteran's original claims will be reconsidered.  See 38 C.F.R. § 3.156(c) (2014).  Because the claims are either being remanded or granted, the Board may take jurisdiction over the original claims without prejudice to the Veteran.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).

The issue of service connection for a prostate disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has an eye condition, manifested by blurred vision and diplopia, a psychiatric disorder, variously diagnosed as anxiety disorder, mood disorder, and psychosis, which are shown to result from a service-connected diabetic coma in April 2004.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for an eye condition manifested by blurred vision and diplopia are met.  38 U.S.C.A. §§ 1101, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014). 

2.  The criteria to establish service connection for a psychiatric disorder, variously diagnosed as anxiety disorder, mood disorder, and psychosis, are met.  38 U.S.C.A. §§ 1101, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for an eye condition and a psychiatric condition, both of which are claimed as secondary to diabetes.  

A. Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  VA will concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury only if the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In deciding whether the Veteran has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

Relevant to both issues in this case, the Board notes that the Veteran is currently service-connected for diabetes mellitus, type II and, separately, for diabetic hyperosmolar coma (claimed as brain damage with symptoms of problems of speech, memory, balance, and walking) associated with diabetes mellitus, type II.  The central question in dispute in this appeal concerns whether the Veteran has blurred vision and a psychiatric condition resulting from these service-connected disabilities.  After a careful review of the claims file, the Board finds that the Veteran has these conditions and that they are shown to result from the diabetes and the diabetic coma.  

(1) Blurred Vision

The Veteran's blurred vision is established as secondary to diabetes.  Several VA treatment records, including in June 2004, reflect his complaints of diplopia and blurred vision.  A July 2007 VA treatment record specifically identifies "diplopia and visual blurriness" as one of "multiple" sequelae of a diabetic coma that occurred in April 2004.  This evidence establishes blurred vision and diplopia as symptoms of his diabetic condition.  It should be recognized as such and rated appropriately pursuant to 38 C.F.R. § 4.119, diagnostic code 7913, Note (1).  

The Board further notes that the Veteran has a refractive error for which he wears glasses.  Refractive error of the eye is not a disease or injury within the meaning of applicable legislation. See 38 C.F.R. § 3.303(c) (2014).  At this point, however, such evidence tends to involve the severity and degree of blurred vision attributable to diabetes versus refractive error.  This is a question that must be addressed when assigning an initial disability rating for the now-service-connected eye disability.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (explaining that "the appropriate time to consider a veteran's symptoms is when determining the amount of compensation to which the veteran is entitled."); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also, Ferenc v. Nicholson, 20 Vet. App. 58, 62-63 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

(2) Psychiatric Condition

As with the Veteran's blurred vision, his VA outpatient treatment records repeatedly demonstrate that a psychiatric condition resulted from diabetes and the diabetic coma in April 2004.  Most explicitly, a September 2009 VA treatment record notes "[t]ype 2 dm uncontrolled w[ith] ... h[istory of] ... anxiety disorder."  In October 2009, this was characterized as "mood disorder."  An October 2007 VA treatment record specifies that this is a "psychological difficulty" in "behavior adaptions."  A January 2006 VA treatment record reflects a diagnosis of posttraumatic stress disorder (PTSD) and insomnia.  Other VA treatment records, including in January 2007, indicate that this psychiatric condition includes a psychosis.  Regardless of the varying labels given to the condition, such VA medical records establish that the psychiatric disorder is secondary to diabetes and the April 2004 diabetic coma.  Accordingly, the claim must be granted.  

The Board notes that these VA medical records separately reflect diagnoses of a cognitive disorder and dementia, which are not separately service-connected.  Such evidence tends to involve the severity and degree of each disability, which is a matter that must be addressed when assigning an initial disability rating for the now-service-connected psychiatric disability.  See Boggs, 520 F.3d at 1335; McClain, 21 Vet. App. at 321; see also, Ferenc, 20 Vet. App. at 62-63; Mittleider, 11 Vet. App. at 182.

As this decision represents a complete grant of the benefits sought in these claims, no discussion of VA's duty to notify and assist is necessary.


ORDER

Service connection for an eye condition manifested as blurred vision and diplopia is granted.  

Service connection for a psychiatric condition, variously diagnosed as anxiety disorder, mood disorder, and psychosis, is granted.  


REMAND

The claim of service connection for a prostate condition must be remanded as there are evidentiary records that appear to be relevant, but have not yet been obtained.  Specifically, the claims file includes October 2004 letters from the Social Security Administration (SSA) indicating that the Veteran was awarded disability benefits on the basis of his medical conditions.  No specific information is provided, but it is reasonable to believe that the SSA records will potentially contain information relevant to the claimed prostate condition.  Accordingly, the SSA records should be obtained.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all records pertinent to the Veteran's application(s) for Social Security disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

2.  After completing all action set forth in paragraph 1, undertake all further action needed as a consequence of the development completed in paragraph 1, to include obtaining a VA examination, if indicated.  

Then, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations and afford the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


